Name: 2003/737/EC: Council Decision of 22 September 2003 concerning the conclusion of an Agreement renewing the Agreement on cooperation in science and technology between the European Community and Ukraine
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Europe;  research and intellectual property
 Date Published: 2003-10-17

 Avis juridique important|32003D07372003/737/EC: Council Decision of 22 September 2003 concerning the conclusion of an Agreement renewing the Agreement on cooperation in science and technology between the European Community and Ukraine Official Journal L 267 , 17/10/2003 P. 0024 - 0024Council Decisionof 22 September 2003concerning the conclusion of an Agreement renewing the Agreement on cooperation in science and technology between the European Community and Ukraine(2003/737/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 170, in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Agreement on cooperation in science and technology between the European Community and Ukraine was signed in Copenhagen on 4 July 2002.(2) Article 12(b) of the Agreement provides that the Agreement is to be concluded for an initial period ending on 31 December 2002 and to be renewable by common agreement between the parties for additional periods of five years.(3) By letter dated 15 October 2002, the Ministry of Foreign Affairs of Ukraine requested the renewal of the abovementioned Agreement for five more years. The Parties to the Agreement consider that rapid renewal of this Agreement would be in their mutual interest.(4) The material content of the renewed Agreement will be identical to the material content of the Agreement which recently expired.(5) The Agreement renewing the Agreement on cooperation in science and technology between the European Community and Ukraine should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Agreement renewing the Agreement on cooperation in science and technology between the European Community and Ukraine for an additional period of five years is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to express the consent of the Community to be bound thereby.Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) Opinion of the European Parliament of 1 July 2003 (not yet published in the Official Journal).